Citation Nr: 1707006	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  10-26 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent for degenerative disc disease of the lumbar spine and traumatic syrigomyelia of the thoracic spine.  

2.  Entitlement to a disability rating higher than 30 percent for sleep disorder insomnia type, previously claimed as dyssomnia.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1989 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied ratings in excess of 10 percent for the Veteran's lumbar spine and psychiatric disabilities.  Original jurisdiction over the Veteran's claim was subsequently transferred to the RO in Oakland, California.  

In a May 2010 rating decision, the RO increased the disability ratings assigned to the Veteran's lumbar spine disability to 40 percent and dyssomnia to 30 percent, both effective September 30 2008.  Thereafter, in a June 2016 rating decision, the RO awarded separate disability ratings for lower extremity radiculopathy associated with his lumbar spine disability.  As the Veteran has not appealed this rating decision, the issue of the Veteran's lower extremity radiculopathy is not before the Board.  

In addition, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to a service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The record indicates that the Veteran has raised the issue of his unemployability in various statements and private treatment records submitted during the appeal period.  The Board notes that the RO denied the Veteran's claim for TDIU in a September 2010 rating decision, and the Veteran did not appeal the decision.  However, in light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Private treatment records from R.W., M.D. dated in May 2007 and September 2008 indicated that the Veteran filed an application for leave under the Family Medical Leave Act (FMLA) due to missed work caused by his lumbar spine disability.  A November 2007 private treatment record from M.L., M.D. indicated that the Veteran was in receipt of state disability insurance.  During his March 2010 VA examination, the Veteran reported that he received disability retirement benefits for his back problems.  In his June 2010 substantive appeal, the Veteran stated that he received disability benefits for one year prior to receiving disability retirement benefits due to his service-connected lumbar spine disability.  However, in his July 2015 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran checked a box to indicate that he did not receive disability retirement benefits.  It does not appear that FMLA, state disability insurance, or disability retirement records are associated with the record.  Therefore, a remand is required to obtain potentially relevant information regarding the Veteran's disabilities.  

Moreover, a VA examination report was completed in July 2015 to assess the severity of the Veteran's sleep disorder.  The examiner found that the Veteran's sleep disorder would cause problems with attention, concentration, and forgetfulness.  The examiner also stated that the Veteran would have fatigue and trouble getting to work on time.  Another VA examination was conducted in July 2015 to evaluate the severity of his service-connected lumbar spine disability.  The VA examiner indicated that the Veteran's lumbar spine disability impacted his employment, but did not explain how the Veteran's lumbar spine disability impacted his employment.  The VA medical opinion also did not address whether the Veteran's lumbar spine disability, alone or in combination with his other service-connected disabilities, precluded his employability.  As such, the Veteran should be scheduled for a VA examination (or examinations if necessary) to determine the occupational impairment arising from his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. §  3.159 (e).

2.  With any necessary assistance from the Veteran, the RO or the AMC should obtain copies of all leave records, medical records, and other documentation associated with the Veteran's applications under the Family Medical Leave Act, for state disability insurance, and for disability retirement benefits.   

3.  The RO or the AMC should also schedule the Veteran for a VA examination (or examinations if deemed necessary) by appropriate physicians to determine the degree of functional impairment associated with his service-connected disabilities.  The Veteran's claims file and a copy of this remand must be provided to the examiner (or examiners) assigned to this case.  The examiner(s) is asked to perform all indicated tests and studies and describe in detail all occupational impairment and impairment to the Veteran's activities of daily living associated with each service-connected disability. 

The Veteran's lay statements must be considered and discussed and a complete rationale must be provided in support of all opinions offered.  

3.  The RO or the AMC should then carefully review the record, including all attempts to obtain additional evidence and the medical opinions obtained, to ensure that the remand directives have been accomplished.  If all questions posed are not sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.   

4.  The RO or the AMC should then re-adjudicate the issues on appeal.  If the benefit sought remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford them a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



